UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-2382


ROBERT PATTERSON,

                   Plaintiff - Appellant,

             v.

JOHN B. MANN,

                   Defendant – Appellee,

             and

MARTHA MANN, Martha Mann, co-account holder,

                   Claimant – Appellee,

             and

MARTHA MANN,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:13-cv-01338-LMB-TCB)


Submitted: April 25, 2017                                    Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Robert Patterson, Appellant Pro Se. Daniel Joseph Burke, TYLER, BARTL, RAMSDELL
& COUNTS, PLC, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert Patterson appeals the district court’s order accepting the magistrate judge’s

recommendation and granting in part John B. and Martha Mann’s Exemption Claims for

Garnished Funds. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Patterson v. Mann, No. 1:13-cv-

01338-LMB-TCB (E.D. Va. Nov. 4, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3